07/20/2020



                                                                                 Case Number: DA 20-0258




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                            No. DA 20-0258

STATE OF MONTANA,

      Plaintiff and Appellee,

      v.

ROBERT EDWARD RUX,

      Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including August 19, 2020, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                            Page 1 of 1
                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                           July 20 2020